DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
CHENG (WO 2018/045597 A1), YOSHIDA (US PG Pub 2013/0057834 A1), and SCHMIDT (US PG Pub 2014/0029637 A1) are the closest prior art.
In particular, CHENG discloses a laser light source apparatus (101, FIG. 2C, col. 26 lines 28-30), comprising: 
a base (111, FIG. 2C, col. 27 lines 10-12) whose upper surface is a flat surface; 
a plurality of laser light source elements (1, FIG. 2C, col. 26 lines 30-31) arranged on the upper surface of the base and also on lattice points which are intersection points between an x axis group (a horizontally arranged group, FIG. 2C) and a y axis group (a vertically arranged group, FIG. 2C), in which an x axis directed to a direction parallel to the upper surface of the base and a y axis directed to a direction parallel to the upper surface of the base (both directions of the horizontally and vertically arranged groups are parallel to the upper surface of the base 111, FIG. 2C) and a direction intersecting with the x axis are arranged, respectively (the horizontally arranged group intersects the vertically arranged group at an end, FIG. 2C); 
a plurality of lenses (108, FIG. 2C, col. 27 lines 1-5) parallelizing laser light being output from the plurality of laser light source elements; 

an adhesive agent (“The lens 108 is then affixed to the lens substrate layer 110, e.g., using glue or other adhesives, at the top edge or the inside walls of the stepped through-holes 119,” col. 32 lines 27-28) fixing the plurality of lenses to the spacer, wherein 
the spacer includes, for each of the lenses, an annular support surface (a support surface inside through-hole 119 where a lower surface of the lens 108 is disposed on, FIG. 2D & 2H-2) supporting a lower surface of each of the lenses and a wall (an edge of the through-hole 119 where a side surface of the lens 108 is in contact with, FIG. 2D & 2H-2).
YOSHIDA and SCHMIDT both disclose a laser light source apparatus similar to that of CHENG (see FIG. 4 of YOSHIDA and FIG. 1 of SCHMIDT).
However, none of the cited prior art discloses or suggests “a wall to which a side surface of each of the lenses is fixed by the adhesive agent, and the wall has a clearance groove formed along a direction connecting diagonal points of the lattice points” in combination with the rest of the limitations as recited in claim 1.
Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-7 are also allowable as they directly or indirectly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.